
	
		II
		110th CONGRESS
		1st Session
		S. 448
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Feingold (for
			 himself, Mrs. Boxer, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To prohibit the use of funds to continue deployment of
		  the United States Armed Forces in Iraq beyond six months after the date of the
		  enactment of this Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iraq Redeployment Act of
			 2007.
		2.Prohibition on
			 use of funds to maintain Armed Forces in Iraq
			(a)ProhibitionNotwithstanding
			 the Authorization for Use of Military Force Against Iraq Resolution of 2002
			 (Public Law 107–243) and except as provided in subsection (b), no funds
			 appropriated or otherwise made available under any provision of law may be
			 obligated or expended to continue the deployment in Iraq of members of the
			 United States Armed Forces after 180 days after the date of the enactment of
			 this Act.
			(b)ExceptionsThe
			 prohibition under subsection (a) shall not apply to the use of funds—
				(1)to conduct
			 targeted counterterrorism operations in Iraq;
				(2)to provide
			 security for United States infrastructure and civilian personnel;
				(3)to allow a
			 limited number of members of the Armed Forces to conduct specific training for
			 Iraqi security services;
				(4)to protect
			 members of the Armed Forces who are performing the functions described in
			 paragraphs (1) through (3); or
				(5)to provide for
			 the carrying out by any department or agency of the United States Government of
			 political, economic, or general reconstruction activities in Iraq.
				(c)Report
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense and the Secretary of State shall jointly
			 submit to Congress a report describing a strategy for the redeployment of
			 members of the Armed Forces from Iraq not later than 180 days after such date
			 of enactment.
				(2)ContentThe
			 report required under paragraph (1) shall include—
					(A)an estimate of
			 the number of members of the Armed Forces needed to perform the activities
			 described in paragraphs (1) through (3) of subsection (b);
					(B)a strategy for
			 managing the regional implications of the redeployment of members of the Armed
			 Forces from Iraq and a description of the efforts that have been or will be
			 made to ensure a coordinated diplomatic, political, and development strategy to
			 accompany the redeployment;
					(C)a strategy for
			 ensuring the safety and security of members of the Armed Forces during such
			 redeployment; and
					(D)a strategy for
			 repairing and strengthening the Armed Forces to effectively engage and defeat
			 global terrorist networks that threaten the United States.
					
